Title: To George Washington from Brigadier General Duportail, 13 September 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Memoir on the works made in the Highlands
            White Plains 13th [September] 1778
          
          The works, which are in hand at West Point and some inconsiderable ones, which it is
            necessary to add to them, will, with the help of the chain, perfectly fulfil the object
            which is proposed, that of hindering the enemy’s remounting the North River.
          Fort Putnam, which is, as it were, the key of all the others may be rendered almost
            impregnable. There is indeed a height, which commands it, but besides that this height
            may be taken possession of with a redoubt, it would be very difficult for an enemy, even
            when master of it to bring heavy cannon there. Besides it would be too far to make a
            breach. This fort has nothing to fear, but a bombardment, or escalade. with respect to a
            bombardment, the mean to render it ineffectual is to have bomb-broofs sufficient for
            three fourths of the Garrison, magazines  hospital &c.—I am
            told Col: Koshiusko proposes, at this time to begin one; but which will not suit more
            than 70 or 80 men. This is far from sufficient. There must be another, the place and
            size of which, I have pointed out to the Captain who conducts the works. It will contain
            about two hundred men—with respect to the escalade, to prevent its success, the side of
            the fort which looks towards the river and is the most accessible, as well as that which
            looks towards Fort Arnold, must be raised a great deal more than it is, and besides the
            palisades and chevaux de frises, abaties must be made in front. The roof of the great
            bomb-proof, which I propose, may be made use of to collect the rain and conduct it into
            the Cistern. This will always be a small resource.
          Fort Willis does not appear to me well traced. It
            ought to be put entirely upon the declivity which looks towards the River, the face next
            Fort Putnam following the ridge of the eminence. In this manner, it would have
            overlooked equally all the valley between Fort Putnam and itself and all its interior
            would have been under cover of Fort Putnam; the face next the river would have extended
            to the very border of the declivity; and the work in every respect would have been a
            great deal stronger. In its present position it is too large its parapet makes too great
            a circuit. It will be best perhaps to rebuild this fort altogether; if this is not done,
            to remedy its inconveniences, the face opposite Fort Putnam must be raised not so as to
            cover the interior, which I am told Col. Kosciousko proposes, because it must be
            prodigiously elevated to answer that purpose— but
            instead of this, I would prolong the eminence which is in the middle of the work, and
            improve it into a Traverse, to extend the whole length of the work—I would then reject a
            third of the work on the South, as altogether useless—the bomb-proof will be backed by
            the traverse abovementioned.
          I should have prefered to the Redans which are in front of the Redout Willis, on the
            south side, and which require for their defence four or five hundred man—a small
            inclosed work to secure the possession of the eminence and protect the batteries in
            front—but for the present, matters may be left as they are.
          Fort Arnold appears to me to be pretty well situated and traced—but if the intention of
            Col. Kosciousko is to leave the sides next the River at the present height—(as appears
            to be the case) I cannot approve it—they are exceedingly liable to an escalade—it is
            proper to elevate them, and even to make a small covert way without, having good
            palisades in front, to secure the body of the place against all Surprise.
          The Scantlin for the Bomb proofs appears to me too feeble—the top will be almost
            flat—What is made of earth ought to have been of Masonry or bricks—however I forbear
            enlarging upon this subject, because time will hardly admit of a Remedy—the Stuff being
            Squared,  and ready to be put together—observing only that the work
            should be sunk more in order to furnish a greater thickness of earth for the roof.
          There is below Fort Putnam, a battery nearly round,
            which is extremely well placed for battering the Vessels which should approach the
            Chain—but its situation likewise exposes it to the fire of the Ships—at least as it is
            much advanced, the fire of the tops would injure the Gunners, and the more, as by the
            form of the battery they are collected within a very small Space—it appears to me
            advisable, to raise the parapet of this battery several feet—and to cover the embrasures
            from the top of one Merlon to another—so as not to interfere with the working of the
            Guns—altho it is equally necessary to secure the Chain on the left-hand Shore of the
            River—it seems to have been little attended to—there is no enclosed work on this side to
            hinder the enemy from debarking a sufficient number of men to get possession of the
            ground and cut the Chain. there is only a battery which may answer some good ends—but
            cannot prevent the enemy from doing as abovementioned—With three small works we shall
            render this point perfectly secure—the first to be place⟨d⟩ where
            the block house of fort independence stood—it is
            sufficient for it to contain abou⟨t⟩ sixty men—its end is to afford an immedia⟨te⟩
            defence to the Chain and its extremity—against a hardy enterprise, which a few men are
            engaged sometimes to undertake by dint of money or other recompences—the parapets ought
            to be of wood in order to take less room—and sufficiently elevated to cover the
            area.
          the second Redout should be placed on a steep eminence which
            commands all the other rising grounds in the island.
          the third on an eminence in the rear of the newly constructed
            battery—these two Redouts ought to be made for 150 men or 200 at most.
          There was a battery, the remains of which are still in existence, (below Fort
              Independence)—it was perfectly well placed for
            battering the enemys Ships—it ought to be rebuilt, with a strong parapet of earth—and as
            this battery is low and exceedingly exposed to a plunging fire from the Tops of
            Ships—the parapets must be high, and terminated by a Roof of thick plank for the
            protection of the Canoniers—this battery as well as that which is just finished, will be
            interlocked by the three Redouts—and be in perfect safety—With these works we shall be
            completely masters of the Island.
          As to the Chain itself, I would not have it floating on the Surface of the Water—which
            exposes it to be laid hold of by machines prepared for the purpose, on board the Vessels
            that may approach—but the greatest danger arising from this would be the breaking it by
            Cannon Shot—when a vast number comes to be fired on both sides in a contest  between the enemys Ships and the batteries—I should think it more
            eligible therefore to suspend the Chain three feet below the surface of the
            water—because as the greatest number of the Shots bound when they strike the water—there
            would be so many ineffectual with respect to it—besides, the matter would be very easily
            executed—by placing the floats above instead of below the Chain—and having another chain
            made fast at each end to the great one, and carried above the floats—by these means the
            great Chain may be supported at the depth which is judge⟨d⟩ suitable—if a shot should
            carry away the Chain, by which the great one is made fast to the floats—the whole
            mischief that would result, would be, that the Chain in that place would douse a few
            feet more.
          There are so many accidents by which an iron Chain may be broken, that it would be
            prudent to have a stout cable in reserve to supply its place in part, for a time.
          Every thing that I have explained being finished—1800 men will render us completely
            masters of the River, and put us out of reach of the enemys enterprises—At least, the
            Resistance that may be made will allow ample time for the arrival of Succours, however
            remote the Army may be.
          The following is the Distribution of these troops as nearly as can be judged—
          
            
              In Fort [Arnold]
                700
            
            
              Willis Redout
                200
            
            
              Fort Putnam
                400
            
            
              Small Work above Fort Putnam
                100
            
            
              For the Works on the Island or
              
            
            
                Peninsula, on the left-hand Shore
                400
            
            
              
              1800
            
          
          At the present moment, if we except the batteries against Ships—the works are not in a
            state of defence—but a little time would be sufficient for completing fort Putnam, which
            is the most important—the Redouts on the island on the left-hand Shore—are likewise
            objects of the first attention.
          His Excellency had ordered me to give him an account of the expences arising from all
            these works to the present time—it is not in my power to present any thing on this
            subject, not having seen Col. Kosciousko, who alone is possessed of these facts—I am
            going to write to him for this purpose.
          I was likewise at New Windsor—The River appears to me very wide in this part for a
            defence of Chevaux de frise—besides the Chevaux de frise themselves appear to me to be
            very weak—and I can with  difficulty persuade myself, that a Ship
            would be much embarrassed by them—And indeed until West point is completed—I do not
            think we should occupy ourselves about New Windsor—I shall therefore forbear adding any
            thing farther relative to it.
          
            Duportail.
          
        